United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Manchester, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-954
Issued: October 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 7, 2011 appellant filed a timely appeal from a December 6, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury on October 3, 2010 in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the December 6, 2010 OWCP decision, appellant submitted new
evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at the time it
issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a formal
written request for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

FACTUAL HISTORY
On October 20, 2010 appellant, then a 54-year-old general expeditor, filed a traumatic
injury claim alleging that she sustained a contusion and bruise to her right shoulder on October 3,
2010 as a result of her employment. She explained that the injury occurred when she tripped
over a manual handjack.
On November 1, 2010 OWCP requested additional evidence, including a medical report
containing a diagnosis of appellant’s condition and rationale explaining how the condition was
causally related to her employment activities. No additional evidence was received by the
OWCP in the next 30 days.
By decision dated December 6, 2010, OWCP denied appellant’s claim on the grounds
that the medical component of the fact of injury element had not been established.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden to establish the essential
elements of her claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.5 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.6
To establish a causal relationship between a claimant’s condition and any attendant
disability claimed and the employment event or incident, she must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of

3

5 U.S.C. §§ 8101-8193.

4

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

6

T.H., 59 ECAB 388 (2008); John J. Carlone, 41 ECAB 354, 356-57 (1989).

2

the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.7
ANALYSIS
The Board finds that appellant failed to meet her burden of proof. OWCP accepted that
the October 3, 2010 event, a trip over a manual handjack, occurred as alleged. In order for
appellant to establish that she sustained an employment-related injury, she must submit a medical
report with an accurate history of injury, a diagnosis of her condition, and rationalized medical
opinion that explains how her medical condition was caused by the accepted trip over a manual
handjack.
Appellant has the burden to submit medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed and medical evidence
establishing that the diagnosed condition is causally related to the implicated employment
factors. The Board finds that she failed to submit any medical evidence pertaining to her claim
of injury. On November 1, 2010 OWCP informed appellant of the deficiencies in the evidence,
but she did not submit any factual or medical evidence to establish her claim. Appellant did not
establish a prima facie claim for compensation.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury on
October 3, 2010 caused by her accepted incident.

7

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404 (1997).

8

See Donald W. Wenzel, 56 ECAB 390 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 6, 2010 is affirmed.
Issued: October 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

